Title: From Alexander Hamilton to Jeremiah Olney, 13 December 1790
From: Hamilton, Alexander
To: Olney, Jeremiah


Treasury DepartmentDecember 13th. 1790.
Sir,
I have received your letter relative to the Ship Warren, and highly approve the vigilance and firmness, which you have Shewn in this case. It does not appear that any penalty or forfeiture is incurred by the vessel’s departure from your District, without papers, because she was not licensed, and not bound to a foreign port. But the Deputy Collector of Newport ought, as I understand the Statement of the matter, to have demanded foreign Tonnage, and I shall direct the Collector to enforce that duty yet. I wish to be informed by you whether the Warren returned to Providence before her departure for India, and under what circumstances as to her papers; also what were her proceedings in regard to entry on her return.
I am Sir, Very respectfully, Your Obedient Servant,
A. Hamilton.
Jeremiah Olney Esquire, Collector. Providence.
